DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 1-5, 7-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 6,191,845) (Kazuyoshi Hayashi) in view of Nakamura (US 6,128,445) (Kenji Nakamura).
Regarding Claim 1, Hayashi discloses distance measurement device comprising: a laser irradiation unit configured to irradiate a measurement target with laser light [See Col 2, lines 35-67 and Figs. 1-3]; and a laser light receiving unit including a light receiving element that receives laser light reflected by the measurement target on a pixel-by-pixel basis [See Cols 3-5 and Figs. 1-3 and 9],
Hayashi doesn’t explicitly disclose wherein a pitch of unit pixels of the light receiving element varies with location in a light receiving pixel area.
However, Nakamura discloses wherein a pitch of unit pixels of the light receiving element varies with location in a light receiving pixel area [See Col 10, lines 60-67 and Col 11 1-67 and Figs 11-14A].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Hayashi to add the teachings in Nakamura as above, to provide a system that distance measurement accurate measurement of distance of target object, by measurement of distance based on reference value and normalized value [See Nakamura abstract].
Regarding Claim 2, Hayashi doesn’t explicitly disclose wherein the pitch of the unit pixels is wider at a position that is farther away from a central portion of the light receiving element and is closer to a peripheral portion of the light receiving element 
However, Nakamura discloses wherein the pitch of the unit pixels is wider at a position that is farther away from a central portion of the light receiving element and is closer to a peripheral portion of the light receiving element [See Paragraphs Col 7, lines 8-67 Col 10, lines 60-67 and Col 11 1-67 and Figs 11-14A].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Hayashi to add the teachings in Nakamura as above, to provide a system that accurate measurement of distance of target object, by measurement of distance based on reference value and normalized value [See Nakamura abstract].
Regarding Claim 3, Hayashi doesn’t explicitly disclose wherein the pitch of the unit pixels varies on a pixel-by-pixel basis 
However, Nakamura discloses wherein the pitch of the unit pixels varies on a pixel-by-pixel basis [See Paragraphs Col 7, lines 8-67 Col 10, lines 60-67 and Col 11 1-67 and Figs 11-14A].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Hayashi to add the teachings in Nakamura as above, to provide a system that accurate measurement of distance of target object, by measurement of distance based on reference value and normalized value [See Nakamura abstract].
Regarding Claim 4, Hayashi doesn’t explicitly disclose wherein, when a plurality of adjacent unit pixels forms one block, the pitch of the unit pixels varies on a block-by-block basis
However, Nakamura discloses wherein, when a plurality of adjacent unit pixels forms one block, the pitch of the unit pixels varies on a block-by-block basis [See Paragraphs Col 7, lines 8-67 Col 10, lines 60-67 and Col 1, lines 1-67, Col 12, lines 4-33 and Figs 11-14A].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Hayashi to add the teachings in Nakamura as above, to provide a system that accurate measurement of distance of target object, by measurement of distance based on reference value and normalized value [See Nakamura abstract].
Regarding Claim 5, Hayashi doesn’t explicitly disclose wherein, when the light receiving element is a two-dimensional array sensor in which the unit pixels are two-dimensionally arranged in a first direction and a second direction intersecting the second direction, the pitch of the unit pixels of the light receiving element varies at least in one of the first direction and the second direction 
However, Nakamura discloses wherein, when the light receiving element is a two-dimensional array sensor in which the unit pixels are two-dimensionally arranged in a first direction and a second direction intersecting the second direction, the pitch of the unit pixels of the light receiving element varies at least in one of the first direction and the second direction See Paragraphs Col 7, lines 8-67 Col 10, lines 60-67 and Col 1, lines 1-67, Col 12, lines 4-33 and Figs 11-14A].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Hayashi to add the teachings in Nakamura as above, to provide a system that accurate measurement of distance of target object, by measurement of distance based on reference value and normalized value [See Nakamura abstract].
Regarding Claim 7, Hayashi doesn’t explicitly disclose wherein the laser light receiving unit has, for respective pixels, circuit portions that process signals of the respective unit pixels of the light receiving element, the unit pixels are formed on a first substrate, and the circuit portions are formed on a second substrate stacked on the first substrate 
However, Nakamura discloses wherein the laser light receiving unit has, for respective pixels, circuit portions that process signals of the respective unit pixels of the light receiving element, the unit pixels are formed on a first substrate, and the circuit portions are formed on a second substrate stacked on the first substrate See Paragraphs Col 7, lines 8-67 Col 10, lines 60-67 and Col 1, lines 1-67, Col 12, lines 4-33 and Figs 11-14A].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Hayashi to add the teachings in Nakamura as above, to provide a system that accurate measurement of distance of target object, by measurement of distance based on reference value and normalized value [See Nakamura abstract].
Regarding Claim 8, Hayashi doesn’t explicitly disclose wherein the pitch of the unit pixels formed on the first substrate differs from a pitch of the circuit portions formed on the second substrate 
However, Nakamura discloses wherein the pitch of the unit pixels formed on the first substrate differs from a pitch of the circuit portions formed on the second substrate [See Paragraphs Col 7, lines 8-67 Col 10, lines 60-67 and Col 1, lines 1-67, Col 12, lines 4-33 and Figs 11-14A].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Hayashi to add the teachings in Nakamura as above, to provide a system that accurate measurement of distance of target object, by measurement of distance based on reference value and normalized value [See Nakamura abstract].
Regarding Claim 10, Hayashi doesn’t explicitly disclose wherein the laser irradiation unit irradiates the measurement target while scanning laser light at an equiangular pitch, and the unit pixels are arranged in a pitch array corresponding to the equiangular pitch of the laser light 
However, Nakamura discloses wherein the laser irradiation unit irradiates the measurement target while scanning laser light at an equiangular pitch, and the unit pixels are arranged in a pitch array corresponding to the equiangular pitch of the laser light [See Paragraphs Col 7, lines 8-67 Col 10, lines 60-67 and Col 1, lines 1-67, Col 12, lines 4-33 and Figs 11-14A].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Hayashi to add the teachings in Nakamura as above, to provide a system that accurate measurement of distance of target object, by measurement of distance based on reference value and normalized value [See Nakamura abstract].
Regarding Claim 12, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here. 
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 6,191,845) (Kazuyoshi Hayashi) in view of Nakamura (US 6,128,445) (Kenji Nakamura), and further in view of Misawa (US 6,128,445) (Takeshi Misawa).
Regarding Claim 6, Hayashi and Nakamura don’t explicitly disclose wherein sizes of the unit pixels of the light receiving element vary with location in the light receiving pixel area 
However, Misawa discloses wherein sizes of the unit pixels of the light receiving element vary with location in the light receiving pixel area [See Paragraphs 34-39].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Hayashi and Nakamura to add the teachings in Misawa as above, to provide a system that amplifies main and sub pixel image signals to a proper level [See Misawa abstract].
Regarding Claim 9, Hayashi and Nakamura don’t explicitly disclose wherein the light receiving element is formed with a plurality of sub-pixels arranged at a constant pitch, a unit pixel is formed with an appropriate number of sub-pixels adjacent to one another in the plurality of sub-pixels, and the pitch of the unit pixel is determined by the pitch of the sub-pixels and the number of the sub-pixels constituting the unit pixel 
However, Misawa discloses wherein the light receiving element is formed with a plurality of sub-pixels arranged at a constant pitch, a unit pixel is formed with an appropriate number of sub-pixels adjacent to one another in the plurality of sub-pixels, and the pitch of the unit pixel is determined by the pitch of the sub-pixels and the number of the sub-pixels constituting the unit pixel [See Paragraphs 33-39 and Fig. 3].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Hayashi and Nakamura to add the teachings in Misawa as above, to provide a system that amplifies main and sub pixel image signals to a proper level [See Misawa abstract].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 6,191,845) (Kazuyoshi Hayashi) in view of Nakamura (US 6,128,445) (Kenji Nakamura), and further in view of Misawa (US 2006/0170802) (Takeshi Misawa), and further in view of Ito et al. (US 2005/0030408) (Yoshihiro Ito).
Regarding Claim 11, Hayashi, Nakamura and Misawa don’t explicitly disclose wherein the light receiving element has a light receiving surface curved with respect to an optical axis of the laser light receiving unit. 
However, Ito discloses wherein the light receiving element has a light receiving surface curved with respect to an optical axis of the laser light receiving unit [See Paragraph 139 and Fig. 8].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Hayashi, Nakamura and Misawa to add the teachings in Ito as above, to provide the optical instrument in which image distortion and shading are substantially eliminated in both the telephoto aspect and the wide-angle aspect and the solid-state image pickup device used for the optical instrument. [See Nakamura Paragraph 14].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487